Citation Nr: 0415215	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  02-07 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
headaches and/or tinnitus as a result of a spinal tap.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
vision loss.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, to include a psychoneurotic tension 
state.  

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disability of the back and legs as a result of a spinal tap. 

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from October 7, 
1942 to November 20, 1942.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Muskogee, Oklahoma, 
Regional Office (RO).  The veteran perfected an appeal of 
that decision and, as will be explained in detail below, it 
is ready for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claims on appeal has 
been obtained; the RO has notified the veteran of the 
evidence needed to substantiate the claims addressed in this 
decision, and requested all relevant evidence designated by 
the veteran. 

2.  The RO denied entitlement to service connection for 
headaches and tinnitus as residuals of a spinal tap when it 
issued an unappealed rating decision in June 1998.  

3.  Additional evidence received since the June 1998 
determination is either cumulative or redundant, or otherwise 
does not bear directly and substantially upon the issue at 
hand, and by itself or in connection with the evidence 
previously of record, is not so significant that it must be 
considered in order to fairly decide the merits of the claims 
of entitlement to service connection for headaches and 
tinnitus as residuals of a spinal tap.  

4.  The Board denied entitlement to service connection for 
loss of visual acuity when it issued an unappealed decision 
in August 1999.

5.  Additional evidence received since the August 1999 
determination is either cumulative or redundant, or otherwise 
does not bear directly and substantially upon the issue at 
hand, and by itself or in connection with the evidence 
previously of record, is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
of entitlement to service connection for loss of visual 
acuity.

6.  The RO denied reopening the claim of entitlement to 
service connection for a psychiatric disorder when it issued 
an unappealed rating decision in August 1996.

7.  Additional evidence received since the August 1996 
determination is either cumulative or redundant, or otherwise 
does not bear directly and substantially upon the issue at 
hand, and by itself or in connection with the evidence 
previously of record, is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
of entitlement to service connection for a psychiatric 
disorder.

8.  The Board denied reopening the claim of entitlement to 
service connection for residuals of a spinal tap when it 
issued an unappealed decision in August 1999.

9.  Additional evidence received since the August 1999 
determination is either cumulative or redundant, or otherwise 
does not bear directly and substantially upon the issue at 
hand, and by itself or in connection with the evidence 
previously of record, is not so significant that it must be 
considered in order to fairly decide the merits of the claims 
of entitlement to service connection for a disability of the 
back and legs as a residual of a spinal tap.

10.  The Board determined that new and material evidence had 
not been submitted to reopen a claim of entitlement to 
service connection for hearing loss when it issued an 
unappealed decision in August 1999.

11.  Additional evidence received since the August 1999 
determination is either cumulative or redundant, or otherwise 
does not bear directly and substantially upon the issue at 
hand, and by itself or in connection with the evidence 
previously of record, is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
of entitlement to service connection for hearing loss.


CONCLUSIONS OF LAW

1.  The June 1998 rating decision wherein the RO denied 
entitlement to service connection for headaches and tinnitus 
is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 20.201, 20.302, 20.1103 (2003).  

2.  The evidence received subsequent to the RO's June 1998 
rating decision denial is new but not material, and the 
requirements to reopen the claims of entitlement to service 
connection for headaches and tinnitus have not been met, and 
the claims are not reopened.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159, 
20.1103 (2003).

3.  The August 1999 decision wherein the Board denied 
entitlement to service connection for loss of visual acuity 
is final.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§§ 20.201, 20.302, 20.1103 (2003).  

4.  The evidence received subsequent to the Board's August 
1999 decision denial is new but not material, and the 
requirements to reopen the claim of entitlement to service 
connection for loss of visual acuity have not been met, and 
the claim is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5108, 7104 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159, 20.1103 
(2003).



5.  The August 1996 rating decision wherein the RO denied 
reopening the claim of entitlement to service connection for 
a psychiatric disorder is final.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 20.201, 20.302, 20.1103 (2003).  

6.  The evidence received subsequent to the RO's August 1996 
rating decision denial is new but not material, and the 
requirements to reopen the claim of entitlement to service 
connection for a psychiatric disorder have not been met, and 
the claim is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159, 20.1103 
(2003).

7.  The August 1999 decision wherein the Board denied 
entitlement to service connection for a disability of the 
back and legs is final.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. §§ 20.201, 20.302, 20.1103 (2003).  

8.  The evidence received subsequent to the Board's August 
1999 decision denial is new but not material, and the 
requirements to reopen the claim of entitlement to service 
connection for a disability of the back and legs have not 
been met, and the claim is not reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. 
§§ 3.156(a), 3.159, 20.1103 (2003).

9.  The August 1999 decision wherein the Board denied 
reopening the claim of entitlement to service connection for 
hearing loss is final.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. §§ 20.201, 20.302, 20.1103 (2003).  

10.  The evidence received subsequent to the Board's August 
1999 decision denial is new but not material, and the 
requirements to reopen the claim of entitlement to service 
connection for hearing loss have not been met, and the claim 
is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 
7104 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159, 20.1103 
(2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran entered active service on October 7, 1942.  On 
the day that he reported for active service, he was 
hospitalized because of neuromuscular tension and generalized 
tremors.  During the course of his hospitalization a spinal 
tap was performed.  He remained in the hospital until his 
medical discharge from service on November 20, 1942 based 
upon what was determined to have been a pre-existing 
psychoneurosis.  Since his discharge from service, the 
veteran has claimed service connection for various 
disabilities on the theory that they were related to service 
in general, and the spinal tap in particular.  At this time, 
the veteran is seeking entitlement to service connection for 
headaches, tinnitus, vision loss, a psychiatric disorder, a 
disability of the back and legs, and hearing loss.  Since 
claims of service connection for these disorders have 
previously been denied, the threshold issue that must be 
considered is whether the requisite new and material evidence 
has been received to reopen a previously denied claim.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  Thereafter, the Board will 
present the pertinent laws and regulations pertaining to the 
claims.  Finally, a separate analyses of each of the claims 
will be presented.


Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, prior to the initiation of the veteran's 
claims, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
revises VA's obligations in two significant ways.  First, VA 
has a duty to notify the appellant of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102, 5103 (West 2002).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002).



VA issued regulations to implement the VCAA in August 2001.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  VA specified that except for the amendment 
to 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), the amended 
regulations otherwise apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  66 Fed. Reg. 45,620.  

In its discussion of the scope and applicability of the 
regulations, VA stated that except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  VA went on to state that it would apply the new 
regulations to any claim pending but not decided by VA as of 
November 9, 2000.  Id.

The Board has given consideration to the provisions of the 
VCAA as it applies to this case.  See Holliday v. Principi, 
14 Vet. App. 280, 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  In this 
regard, the Board notes that the VCAA appears to have left 
intact the requirement that an appellant must present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 
5103A(f).  The amendments to 38 C.F.R. § 3.156(a), revising 
the definition of new and material evidence, apply, however, 
only to claims filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620.  Because the appellant's application to 
reopen his previously denied claim was filed in December 
2000, which was before August 29, 2001, the former provisions 
of 38 C.F.R. § 3.156(a) are for application in this case.


The Board notes that the United States Court of Appeals for 
Veterans Claims (CAVC) has recently held that 38 U.S.C.A. § 
5103(a), as amended by the VCAA, and 38 C.F.R. § 3.159(b), as 
amended, which pertain to VA's duty to notify a claimant who 
had submitted a complete or substantially complete 
application, apply to those claimants who seek to reopen a 
claim by submitting new and material evidence pursuant to 
38 U.S.C.A. § 5108.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board has considered whether the requirements of the VCAA 
have been fulfilled.

First, there is no issue as to the substantial completeness 
of the application.  38 U.S.C.A. § 5102 (West 2002).  The 
issues before the Board are based upon a request to reopen a 
previously denied claim for service connection filed by the 
veteran in December 2000.  Although the veteran did not 
initially specify the disabilities in question, through the 
course of his appeal they have been clearly noted.  At this 
point, these claims appeared substantially complete on their 
face.  The veteran has at this point clearly identified the 
disabilities in question and the benefits sought.  Further, 
he referenced the bases for the claims.  

Second, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b).  The veteran has been advised of 
the type of evidence lacking to demonstrate entitlement to 
the benefits sought with a December 2001 development letter 
from the RO, the January 2002 rating decision, and the April 
2002 statement of the case.  

The December 2001 letter from the RO and the April 2002 
statement of the case specifically provided the veteran with 
notice of the VCAA and explained the respective rights and 
responsibilities under the VCAA.  It was further noted in the 
rating decision and statement of the case that what was 
lacking was new and material evidence that the claimed 
disabilities at issue were incurred or aggravated in service.  
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  The RO obtained 
or attempted to obtain the veteran's service medical records, 
VA treatment records and private treatment records as they 
were identified by him.  

It is significant to note in this regard that in December 
2001, the RO asked the veteran to identify the location of 
any additional pertinent evidence.  In response to that 
inquiry, he submitted a statement indicating that he did not 
have additional medical evidence, and requested that his 
claim be processed.   

There is no indication that there is any probative evidence 
available that has not been obtained concerning the issues on 
appeal.  By the December 2001 VCAA letter and the April 2002 
statement of the case, the veteran was clearly advised as to 
which portion of evidence is to be provided by him and which 
portion is to be provided by VA.  That requirement of VA has 
been satisfied, and there is no additional evidence that 
needs to be provided.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  VA has satisfied its 
duties to inform and assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  

Additionally, it is noted that in a recent decision, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (CAFC) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
CAFC made a conclusion similar to the one reached in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  

The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  In the instant case, the veteran was provided with 
initial notice of the provisions of the VCAA and its effect 
on the development of his claim in the December 2001 letter 
from the RO.  That letter did indeed request that the veteran 
respond within 30 days.   

Regardless, it is noteworthy that additional evidence was 
submitted as recently as May 2003, long after the foregoing 
30 day response period.  It is also most significant to 
recall that the veteran has given no indication of the 
existence of additional pertinent evidence.  

Given that the veteran has been fully advised of his rights 
and responsibilities under the VCAA, that he has had more 
than a full year to respond to that VCAA notice, that 
evidence was obtained following the cited 30 day response 
period, and that neither the appellant nor the appellant's 
representative have given indication of additional evidence 
that has not been sought, the Board has concluded that VA has 
no outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Further development and further expending of 
VA's resources is not warranted.  The Board finds that there 
will be no prejudice to the appellant if the Board decides 
his appeal at this time and the Board will, therefore, 
proceed to consider the appellant's claim on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Finally, it is noted that the CAVC decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial VCAA notice was sent in 
December 2001, prior to the initial AOJ decision of January 
2002.   



Because the VCAA notice in this case was provided to the 
appellant prior to the initial AOJ adjudications denying the 
claims, the timing of the notice does comply with the express 
requirements of the law as found by the CAVC in Pelegrini.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claims on the merits.  


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2003).  

In addition, service connection may be established for 
sensorineural defective hearing, degenerative joint disease, 
psychoneurotic disorders, or psychosis, on the basis of a 
"presumption" under the law by showing that it manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (2003).  

RO decisions which are unappealed become final.  38 U.S.C.A. 
§ 4005 (West 1991) § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2003).  The governing regulations provide that an appeal 
consists of a timely filed notice of disagreement in writing 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  38 C.F.R. § 20.200 (2003).  

A claimant has one year from notification of a decision of 
the agency of original jurisdiction to file the notice of 
disagreement, and the decision becomes final if a notice of 
disagreement is not filed within that time.  38 U.S.C.A. § 
7105(b), (c); 38 C.F.R. §§ 3.160(d), 20.302(a) (2003).  

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction (here, the RO) 
mailed the statement of the case to the appellant, or within 
the remainder of the 1-year period from the date of mailing 
of notification of the determination being appealed, 
whichever period ends later.  38 U.S.C.A. § 7105(b)(1); 38 
C.F.R. § 20.302.

Despite the finality of prior adverse decisions, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2003).  New and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (codified at 38 C.F.R. § 3.156).  The change 
in the law, however, pertains only to claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45,620.  Because the 
veteran's claims were initiated in December 2000, prior to 
August 2001, his claims will be adjudicated by applying the 
regulation in effect prior to August 2001.

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  Determining what the 
"issue at hand" in a case is depends on the specified basis 
or bases for the last disallowance of the claim.  Evans, 9 
Vet. App. at 284.  


Evidence presented since the last final disallowance need not 
be probative of all elements required to award the claim, but 
need be probative only as to each element that was a 
specified basis for the last disallowance.  See Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994) and Struck v. Brown, 9 
Vet. App. 145, 151 (1996).

Evidence is considered to be "new" if it was not previously 
submitted to agency decision makers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 
3.156.  

New evidence may be found to be material if it provides "a 
more complete picture of the circumstances surrounding the 
origin of the veteran's injury or disability, even where it 
will not eventually convince the Board to alter its rating 
decision."  Elkins v. West, 12 Vet. App. 209 (1999).  

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  


Analysis

Entitlement to service connection for headaches and tinnitus 
as residuals of a spinal tap were denied by the RO in a June 
1998 rating decision on the basis that no such residuals were 
found in service or shown by competent evidence to be related 
to service.  The veteran was duly notified of that decision 
in June 1998.  A notice of disagreement was not filed within 
one year of the notice of that decision and the decision 
became final.  This was the last final denial on any basis of 
this claim.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 3.160(d), 20.302.  

Entitlement to service connection for loss of visual acuity 
was denied by the Board in an August 1999 decision on the 
basis that refractive error shown in service is not a disease 
or disability for compensation purposes, and that there was 
no evidence of any other current eye disorder shown by 
competent evidence to be related to service.  The veteran did 
not file an appeal of that decision and it became final.  
This was the last final denial on any basis of this claim.  
38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.160(d), 20.302.

Entitlement to service connection for a psychiatric disorder 
was denied in a May 1947 decision of the Board on the basis 
that it existed prior to service and was not aggravated 
therein.  It was denied again by the Board in April 1948 and 
August 1994 on the basis that no new and material evidence 
had been submitted to reopen the previously denied claim.  It 
was denied by the RO in an August 1996 decision on the basis 
that no new and material evidence had been submitted to 
reopen a previously denied claim.  The veteran was duly 
notified of that decision in August 1996.  A notice of 
disagreement was not filed within one year of the notice of 
that decision and it became final.  This was the last final 
denial on any basis of this claim.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. §§ 3.160(d), 20.302.  

Entitlement to service connection for residuals of a spinal 
tap, to include a back disorder, was denied in a May 1947 
decision of the Board on the basis that no residuals were 
shown to have resulted from a spinal tap.  It was denied 
again by the Board in April 1948.  In an August 1994 Board 
decision, entitlement to service connection for a disability 
of the back and legs as a result of a spinal tap was denied 
on the basis that no new and material evidence had been 
submitted to reopen the previously denied claim.  

It was denied by the RO in an August 1996 decision on the 
basis that no new and material evidence had been submitted to 
reopen a previously denied claim.  A notice of disagreement 
was not filed within one year of the notice of that decision.  
It was denied again by the Board in August 1999 on the basis 
that no new and material evidence had been submitted to 
reopen the previously denied claim.  




The veteran did not file an appeal of that decision and it 
became final.  This was the last final denial on any basis of 
this claim.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. 
§§ 3.160(d), 20.302.

Entitlement to service connection for hearing loss was denied 
by the RO in a November 1993 rating decision on the basis 
that it was not shown in service.  It was denied again by the 
Board in August 1999 on the basis that no new and material 
evidence had been submitted to reopen the previously denied 
claim.  .  The veteran did not file an appeal of that 
decision and it became final.  This was the last final denial 
on any basis of this claim.  38 U.S.C.A. §§ 5108, 7104; 38 
C.F.R. §§ 3.160(d), 20.302.

As detailed above, service connection for the disorders at 
issue were denied in the several decisions of the RO and the 
Board.  Essentially, in those decisions, the RO and/or the 
Board had initially denied the claims on the basis of a lack 
of objective evidence demonstrating that the disorders were 
related to the veteran's brief period of service, either by 
way of incurrence or aggravation, and in particular, the lack 
of objective evidence relating the several disorders at issue 
to a spinal tap that the veteran had received in service.  
Following the initial final denials of the claims, the RO and 
the Board continued the denials based upon multiple 
determinations that the requisite new and material evidence 
had not been submitted to reopen the previously denied 
claims.  

Consequently, the Board must now determine if any of the 
evidence received subsequent to the last final denials on any 
basis of service connection for each disability noted above 
is both "new" and "material," to the question of whether the 
veteran manifested any of the disorders at issue in service, 
or whether any such disorder can otherwise be related to 
service.  In the case of a psychiatric disorder, it must also 
be determined whether any evidence received subsequent to 
August 1996 is new and material to the question of whether a 
pre-existing psychiatric disorder was permanently aggravated 
by service.  A separate analysis of each claim follows:


Headaches and Tinnitus

The evidence received since the RO's denial of the claim of 
entitlement to service connection for headaches and tinnitus 
in June 1998, and implicitly or explicitly claimed by the 
veteran to be new and material, includes a June 1997 VA 
audiology examination report that notes the veteran's hearing 
loss, and a March 1998 letter from a private physician 
indicting that it was highly unlikely that a spinal tap would 
have caused damage to the veteran's ears; and statements from 
the veteran and his friends and family indicating that the 
veteran was healthy prior to service, but was not the same 
after service.  

Although some of this evidence is new, most consist of copies 
of evidence previously considered.  None of the newly 
submitted evidence, however, offers any clinical evidence 
that the veteran had a manifestation of headaches or tinnitus 
in service, or that current headaches or tinnitus are 
otherwise related to service.  In other words, with one 
exception, the objective medical evidence received since 1998 
fails to address the issues that formed the basis of the 
denial of the veteran's claim in 1998.  

The one exception is the report of the March 1998 letter from 
a private physician.  This letter, however, contradicts the 
veteran's claim that his tinnitus was related to a spinal tap 
in service, in fact indicating otherwise.  As evidence that 
stands clearly against the veteran's previously denied claim, 
it cannot serve to reopen it.  

As noted, the appellant has argued explicitly and implicitly 
that he has current headaches and tinnitus that are related 
to service, and that he was treated for the disorders during 
service.  The appellant's lay statements, while credible with 
regard to his subjective complaints and history, are not 
sufficient competent evidence for the purpose of showing the 
etiology of a current disability.  Consequently, the Board 
cannot accord any probative value to his statements regarding 
the etiology of any current headache and/or tinnitus 
disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

Thus, the appellant's statements taken independently or in 
conjunction with the other newly submitted evidence cannot be 
considered new and material to the question of whether he has 
a current headache or tinnitus disorder that was incurred in 
service or can otherwise be related to service.  In that same 
regard, the statements offered by the veteran's family and 
friends are equally incompetent for such purposes.  As noted, 
as lay persons, they too are not competent to offer evidence 
that requires medical knowledge, such as the diagnosis or 
cause of a disability.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

In summary, there has been presented no new competent 
evidence since 1998 that shows headaches or tinnitus in 
service or relates current headaches and/or tinnitus to 
service, including a spinal tap received therein.  It must be 
concluded therefore, that new evidence has not been presented 
that is so significant as to the issue of entitlement to 
service connection for headaches and/or tinnitus that it must 
be considered in order to decide his claims.  New and 
material evidence has not been presented.  The claims are, 
therefore, not reopened and the appeal is denied.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156, 20.302, 
20.1100.


Loss of Visual Acuity

The medical evidence received since the Board denial of the 
claim of entitlement to service connection for the loss of 
visual acuity in August 1999 consists of copies of VA and 
private treatment records and opinions that were previously 
considered by the Board.  The newly submitted evidence 
claimed by the veteran to be new and material, includes 
statements from the veteran and his friends and family 
indicating that the veteran was healthy prior to service, but 
was not the same after service.  

As noted, the appellant has argued explicitly and implicitly 
that he has a current loss of visual acuity that is related 
to service.  The appellant's lay statements, while credible 
with regard to his subjective complaints and history, are not 
sufficient competent evidence for the purpose of showing the 
etiology of a current disability.  

Consequently, the Board cannot accord any probative value to 
his statements regarding the etiology of any current loss of 
visual acuity.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

Thus, the appellant's statements taken independently or in 
conjunction with the other newly submitted evidence cannot be 
considered new and material to the question of whether he has 
a loss of visual acuity disorder that was incurred in service 
or can otherwise be related to service.  In that same regard, 
the statements offered by the veteran's family and friends 
are equally incompetent for such purposes.  As noted, as lay 
persons, they too are not competent to offer evidence that 
requires medical knowledge, such as the diagnosis or cause of 
a disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In summary, there has been presented no new competent 
evidence since 1999 that shows loss of visual acuity in 
service or relates current loss of visual acuity to service.  
It must be concluded therefore, that new evidence has not 
been presented that is so significant as to the issue of 
entitlement to service connection for loss of visual acuity 
that it must be considered in order to decide his claim.  New 
and material evidence has not been presented.  The claim is, 
therefore, not reopened and the appeal is denied.  38 
U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.156, 20.302, 20.1100.


Psychiatric Disorder

The medical evidence received since the Board's August 1996 
decision that new and material evidence had not been 
submitted to reopen a previously denied claim of entitlement 
to service connection for a psychiatric disorder consists of 
copies of VA and private treatment records and opinions that 
were previously considered by the Board, and VA and private 
treatment records that have no bearing on the veteran's 
psychiatric disorder in general, or its etiology in 
particular.  




The newly submitted pertinent evidence claimed by the veteran 
to be new and material, includes statements from the veteran 
and his friends and family indicating that the veteran was 
healthy prior to service, but was not the same after service.  

As noted, the appellant has argued explicitly and implicitly 
that he has a current psychiatric disorder that is related to 
service.  The appellant's lay statements, while credible with 
regard to his subjective complaints and history, are not 
sufficient competent evidence for the purpose of showing the 
etiology of a current disability.  

Consequently, the Board cannot accord any probative value to 
his statements regarding the etiology of any current 
psychiatric disorder.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

Thus, the appellant's statements taken independently or in 
conjunction with the other newly submitted evidence cannot be 
considered new and material to the question of whether he has 
a psychiatric disorder that was incurred in service or can 
otherwise be related to service.  

In that same regard, the statements offered by the veteran's 
family and friends are equally incompetent for such purposes.  
As noted, as lay persons, they too are not competent to offer 
evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

In summary, there has been presented no new competent 
evidence since 1996 that shows the existence or aggravation 
of a psychiatric disorder in service or relates a current 
psychiatric disorder to service.  It must be concluded 
therefore, that new evidence has not been presented that is 
so significant as to the issue of entitlement to service 
connection for a psychiatric disorder that it must be 
considered in order to decide his claim.  New and material 
evidence has not been presented.  The claim is, therefore, 
not reopened and the appeal is denied.  38 U.S.C.A. §§ 5108, 
7104; 38 C.F.R. §§ 3.156, 20.302, 20.1100.


Disorder of the Back and Legs

The medical evidence received since the Board's August 1999 
decision that new and material evidence had not been 
submitted to reopen a previously denied claim of entitlement 
to service connection for a disorder of the back and legs as 
a result of a spinal tap consists of copies of VA and private 
treatment records and opinions that were previously 
considered by the Board.  The newly submitted evidence 
claimed by the veteran to be new and material, includes 
statements from the veteran and his friends and family 
indicating that the veteran was healthy prior to service, but 
was not the same after service.  

As noted, the appellant has argued explicitly and implicitly 
that he has a current disorder of the back and legs that is 
related to a spinal tap received in service.  The appellant's 
lay statements, while credible with regard to his subjective 
complaints and history, are not sufficient competent evidence 
for the purpose of showing the etiology of a current 
disability.  Consequently, the Board cannot accord any 
probative value to his statements regarding the etiology of 
any current back and legs disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

Thus, the appellant's statements taken independently or in 
conjunction with the other newly submitted evidence cannot be 
considered new and material to the question of whether he has 
a disorder of the back and legs that was incurred in service 
or can otherwise be related to service.  In that same regard, 
the statements offered by the veteran's family and friends 
are equally incompetent for such purposes.  As noted, as lay 
persons, they too are not competent to offer evidence that 
requires medical knowledge, such as the diagnosis or cause of 
a disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In summary, there has been presented no new competent 
evidence since 1999 that shows a disorder of the back and 
legs in service or relates a current disorder of the back and 
legs to service.  

It must be concluded therefore, that new evidence has not 
been presented that is so significant as to the issue of 
entitlement to service connection for a disorder of the back 
and legs that it must be considered in order to decide his 
claim.  New and material evidence has not been presented.  
The claim is, therefore, not reopened and the appeal is 
denied.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.156, 
20.302, 20.1100.


Hearing Loss

The medical evidence received since the Board's August 1999 
decision that new and material evidence had not been 
submitted to reopen a previously denied claim of entitlement 
to service connection for hearing loss consists of copies of 
VA and private treatment records and opinions that were 
previously considered by the Board.  

The newly submitted evidence claimed by the veteran to be new 
and material, includes statements from the veteran and his 
friends and family indicating that the veteran was healthy 
prior to service, but was not the same after service.  

As noted, the appellant has argued explicitly and implicitly 
that he has a current hearing loss that is related to 
service.  The appellant's lay statements, while credible with 
regard to his subjective complaints and history, are not 
sufficient competent evidence for the purpose of showing the 
etiology of a current disability.  Consequently, the Board 
cannot accord any probative value to his statements regarding 
the etiology of any current hearing loss.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

Thus, the appellant's statements taken independently or in 
conjunction with the other newly submitted evidence cannot be 
considered new and material to the question of whether he has 
a hearing loss that was incurred in service or can otherwise 
be related to service.  

In that same regard, the statements offered by the veteran's 
family and friends are equally incompetent for such purposes.  
As noted, as lay persons, they too are not competent to offer 
evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

In summary, there has been presented no new competent 
evidence since 1999 that shows hearing loss in service or 
relates a current hearing loss to service.  It must be 
concluded therefore, that new evidence has not been presented 
that is so significant as to the issue of entitlement to 
service connection for hearing loss that it must be 
considered in order to decide his claim.  New and material 
evidence has not been presented.  The claim is, therefore, 
not reopened and the appeal is denied.  38 U.S.C.A. §§ 5108, 
7104; 38 C.F.R. §§ 3.156, 20.302, 20.1100.


ORDER

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for 
headaches and/or tinnitus as a result of a spinal tap, vision 
loss, a psychiatric disorder, to include a psychoneurotic 
tension state, a disability of the back and legs as a result 
of a spinal tap, and hearing loss, the appeal is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



